DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-15) in response to the to the restriction requirement dated November 21, 2022 is hereby acknowledged.  Applicant made its election without traverse in its reply filed September 30, 2022.
Accordingly, claims 1-15 have been examined in the instant action in accordance with the species election whereas claims 16-21 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "tert-butylcatechol " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend for this claim to instead depend from claim1 13?
Correction is respectfully required in Applicant’s reply to this action.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 13 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Mahoney (US 2017/0306504 A1 to Mahoney, published October 26, 2017), which was cited in a prior action.
Mahoney discloses (abstract; ([0005]; [0009] to [0011]; [0017]; [0033]). The treatment fluid comprises a brine/salt, such as, inter alia, sodium nitrate, ammonium chloride and mixtures thereof ([0032]; [0052]).  
Mahoney also discloses a composition for inhibiting corrosion in carbon/steel metal pipes used in oil recovery applications, wherein the composition can comprise a mixture of, inter alia: urine (an aqueous fluid); choline (a quaternary ammonium compound, trialkylakanolamine hydroxide); 1, 2-diaminopropane (diamine); hydroxylysine (hydroxylamine compound), 4-methyl-catechol (functional equivalent to tert-butyl catechol); and 3,5 dimethoxyphenol (functional equivalent to 4-methoxyphenol) (abstract; [0050]; claims 1, 8, 11, 15, 16 and 18 of Murphy ).  Even though Mahoney does not expressly disclose an example of its corrosion inhibitor composition having all the components recited in the present claims, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989). 
Although Mahoney may not expressly teach the weight percentages/ratios that are recited in the present claims, such as in dependent claims 7 and 8, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Mahoney.

Allowable Subject Matter
Claims 2, 4, 5, 11 and 12 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a composition in accordance with present independent claim 1 wherein the diamine component of the composition is 1-amino-4-methylpiperazine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



December 3, 2022